DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nano_Burger (https://www.instructables.com/Recharge-i-fy-your-2CR5-Battery/). Nano_Burger teaches a grip structure of an imaging apparatus connected to a main body of the imaging apparatus (see annotated figure 16 below), comprising: a battery storage part configured to store a only one battery (one 2CR5 battery. Line 5, “The camera battery is called the 2CR5.”), wherein an inner side wall surface of the battery storage part includes a first corner, a second corner, and a third corner each having a curved shape when viewed in an insertion direction of the battery, and wherein each of the first, second, and third corners has a radius of curvature which conforms to a radius of curvature of a cylindrical cell built into the battery (see annotated figure 16 below). Regarding claim 2, annotated figure 16 depicts that the first corner and the second corner are arranged on a side opposite to a connecting side to the main body, and wherein the third corner is arranged on the connecting side to the main body. Regarding claim 3, annotated figure 16 depicts wherein the side wall surface of the battery storage part further includes a fourth corner arranged on the connecting side to the main body. Regarding claim 7, figure 16 depicts that the main body is connected to the grip section.
Nano_Burger has comments from 7 years ago. That would correspond to a publication date of at least September 2015.  September 2015 is over a year before the applicant’s effective filing date of November 29, 2019.

    PNG
    media_image1.png
    814
    1356
    media_image1.png
    Greyscale


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tosaka (U.S. Patent No. 5001505). Tosaka teaches a grip structure of an imaging apparatus connected to a main body of the imaging apparatus (see annotated figure 6 below), comprising: a battery storage part configured to store a only one battery (one 2CR5 battery 3, col. 2, line 11), wherein an inner side wall surface of the battery storage part includes a first corner, a second corner, and a third corner each having a curved shape when viewed in an insertion direction of the battery (see annotated figure 6), and wherein each of the first, second, and third corners has a radius of curvature which conforms to a radius of curvature of a cylindrical cell built into the battery (see annotated figure 6 below). Regarding claim 2, annotated figure 6 depicts that the first corner and the second corner are arranged on a side opposite to a connecting side to the main body, and wherein the third corner is arranged on the connecting side to the main body. Regarding claim 3, annotated figure 6 depicts wherein the side wall surface of the battery storage part further includes a fourth corner arranged on the connecting side to the main body. Regarding claim 5, the third corner is located on a front side in an imaging direction of the imaging apparatus, and wherein the fourth corner is located on a rear side in the imaging direction of the imaging apparatus. See annotated figure 6. Regarding claim 7, figure 6 depicts that the main body is connected to the grip section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaka (U.S. Patent No. 5001505)in view of generalOne (YouTube video clip entitled "Canon EOS Rebel S II Battery Door Replacement," 6 pages, uploaded on November 14, 2012 by user "general0ne". Retrieved from Internet: https://www.youtube.com/watch?v=eeZsRDZzyJY). Tosaka teaches the salient features of the claimed invention except for wherein a bottom wall surface of the battery storage part is provided thereon with a first camera terminal to face a terminal of the battery. Given the configuration of the 2CR5 battery there are only two possible locations for the camera terminals to contact the battery terminals. generalOne teaches that it was known to use a bottom wall surface of the battery storage part which is provided thereon with a first camera terminal to face a terminal of the battery. The applicant is directed to review the annotated screen shot below. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of generalOne for the purpose of reliably supplying power to the camera from the battery.

    PNG
    media_image2.png
    1014
    1364
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 is allowed.
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852